Filed Pursuant to Rule 424(b)(2) Registration No. 333-138510 September 25, 2009 Pricing Supplement No. 4, Dated September 25, 2009 (to Prospectus dated December 1, 2006, as supplemented by Prospectus Supplement dated March 19, 2007) Central Hudson Gas & Electric Corporation $140,000,000 Medium-Term Notes, Series F Principal Amount: $24,000,000 Issue Price: 100% Settlement Date (Original Issue Date): September 30, 2009 Maturity Date (Stated Maturity): November 1, 2039 Type of Note: x Fixed Rate Note o Zero Coupon Note Form: x Book-Entry o Definitive Certificates Authorized denominations: $1,000 and integral multiples thereof CUSIP No: 15361G AU9 Interest Rate:5.80% per annum Interest Payment Dates: May 1 and November 1 Record Dates: April 15 and October 15 Initial Interest Payment Date: November 1, 2009 Redemption Terms (at option of the issuer): x Not redeemable prior to Stated Maturity o Redeemable in accordance with the following terms: Repayment Terms (at option of the holder): x Not repayable prior to Stated Maturity o Repayable in accordance with the following terms: Sinking Fund Provisions: x None o Applicable in accordance with the following terms: Agents and Principal Amounts placed: Banc of America Securities LLC $8,000,000 J.P. Morgan Securities Inc. $8,000,000 KeyBanc Capital Markets Inc. $8,000,000 Agent acting in capacity indicated below: x As Agents Banc of America Securities LLC J.P.
